        Case: 3:19-cv-00100-bbc Document #: 17 Filed: 04/19/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN



CRANBERRY GROWERS COOPERATIVE,
                                                            PRELIMINARY PRETRIAL
                             Plaintiff,                      CONFERENCE ORDER
       v.

MAXWELL FOOD PRODUCTS PTY. LTD,                                    19-cv-100-bbc

                             Defendant.




       This court held a telephonic preliminary pretrial conference on April 16, 2019. Plaintiff

appeared by Roger Sage. Defendant appeared by Cameron Lallier. The court set the schedule

for this case and advised the parties that their conduct throughout this case is governed by this

pretrial conference order and the attachments to it.

       The parties and their attorneys must at all times treat everyone involved in this lawsuit

with courtesy and consideration. The parties must attend diligently to their obligations in this

lawsuit and must reasonably accommodate each other in all matters so as to secure the just,

speedy and inexpensive resolution of each proceeding in this matter as required by Fed. R. Civ.

Pro. 1. Failure to do so shall have consequences.




1.     Disclosure of Experts: To be Decided by the Parties




2.     Deadline for Filing Dispositive Motions: February 18, 2020

       Dispositive motions may be filed and served by any party on any date up to the deadline

set above. All dispositive motions must be accompanied by supporting briefs. All responses to

any dispositive motion must be filed and served within 21 calendar days of service of the motion.
        Case: 3:19-cv-00100-bbc Document #: 17 Filed: 04/19/19 Page 2 of 5




Any reply by the movant must be filed and served within 10 calendar days of service of the

response. The parties may not modify this schedule without leave of court.

        If any party files a motion for summary judgment, all parties must follow this court’s

procedure governing such motions, a copy of which is attached to this order. The court will not

consider any document that does not comply with its summary judgment procedure. A party

may not file more than one motion for summary judgment in this case without leave of court.

        Parties are to undertake discovery in a manner that allows them to make or respond to

dispositive motions within the scheduled deadlines. The fact that the general discovery deadline

cutoff, set forth below, occurs after the deadlines for filing and briefing dispositive motions is

not a ground for requesting an extension of the motion and briefing deadlines.




3.      Settlement Letters: June 5, 2020

        Not later than this date, each party must submit a confidential settlement letter to the

clerk of court at clerkofcourt@wiwd.uscourts.gov. The letter should set forth the terms and

conditions upon which that party would settle this case. These letters will not become part of

the record in this case and will not be shared with the presiding judge or opposing counsel.

        The clerk of court may independently initiate settlement discussions with counsel based

upon the settlement letters. A party can also request mediation at any time, before or after

settlement letters are filed, by contacting the clerk of court via e-mail or telephone at 608-261-

5795.




                                                2
        Case: 3:19-cv-00100-bbc Document #: 17 Filed: 04/19/19 Page 3 of 5



4.     Discovery Cutoff: June 12, 2020

       Discovery is stayed until the court rules on the pending motion to dismiss or until

June 17, 2019, whichever comes first. All discovery in this case must be completed not later

than the date set forth above, absent written agreement of all parties to some other date. Absent

written agreement of the parties or a court order to the contrary, all discovery must conform

with the requirements of Rules 26 through 37 and 45. Rule 26(a)(1) governs initial disclosures

unless the parties agree in writing to the contrary.

       The following discovery materials shall not be filed with the court unless they concern a

motion or other matter under consideration by the court: interrogatories; responses to

interrogatories; requests for documents; responses to requests for documents; requests for

admission; and responses to requests for admission.

       A party need not file a deposition transcript with the court until that party is using the

deposition in support of some other submission, at which time the entire deposition must be

filed. All deposition transcripts must be in compressed format. The court will not accept

duplicate transcripts. The parties must determine who will file each transcript.

       A party may not file a motion regarding discovery until that party has made a good faith

attempt to resolve the dispute. All efforts to resolve the dispute must be set forth in any

subsequent discovery motion filed with this court. By this order, the court requires all parties to

a discovery dispute to attempt to resolve it quickly and in good faith. Failure to do so could

result in cost shifting and sanctions under Rule 37.

       This court also expects the parties to file discovery motions promptly if self-help fails.

Parties who fail to do so may not seek to change the schedule on the ground that discovery

proceeded too slowly to meet the deadlines set in this order.


                                                3
        Case: 3:19-cv-00100-bbc Document #: 17 Filed: 04/19/19 Page 4 of 5



       All discovery-related motions must be accompanied by a supporting brief, affidavit, or

other document showing a prima facie entitlement to the relief requested. Any response to a

discovery motion must be served and filed within seven calendar days of service of the motion.

Replies may not be filed unless requested by the court.




5.     Rule 26(a)(3) Disclosures and all motions in limine: June 19, 2020

                                                      Responses: July 6, 2020

       The first date is the deadline to file and serve all Rule 26(a)(3) disclosures, motions in

limine, plus all other materials required by the Order Governing the Final Pretrial Conference

in Bench Trials, which is attached. The second date is the deadline for responsive submissions.




6.     Final Pretrial Conference: July 15, 2020 at 4:00 p.m.

       Lead counsel for each party must appear in person. Any deposition that has not been

filed with the Clerk of Court by the date of the final pretrial conference shall not be used by any

party for any purpose at trial.




7.     Trial: July 22, 2020 at 9:00 a.m.


       Trial shall be to the court. The parties estimate that this case will take two to three days

to try. Absent further order of this court, the issues to be tried shall be limited to those

identified by the parties in their pretrial conference report to the court. The court shall try the




                                                4
        Case: 3:19-cv-00100-bbc Document #: 17 Filed: 04/19/19 Page 5 of 5



issues of liability and damages without bifurcation. A copy of this court’s procedural order for

non-jury cases is attached.


       This case will be tried in an electronically equipped courtroom and the parties shall

present their evidence using this equipment. Counsel shall ensure the compatibility of any of

their personal equipment with the court’s system prior to the final pretrial conference or shall

forfeit their right to use any personal equipment that is not compatible with the court’s system.




8.     Reporting Obligation of Corporate Parties.


       All parties that are required to file a disclosure of corporate affiliations and financial

interest form have a continuing obligation throughout this case promptly to amend that form

to reflect any changes in the answers.




       Entered this 19th day of April, 2019.


                                            BY THE COURT:
                                            /s/
                                            STEPHEN L. CROCKER
                                            Magistrate Judge




                                               5
